Citation Nr: 0833840	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1964 to August 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that, in pertinent part, granted service connection 
for PTSD and assigned an initial 50 percent rating, effective 
from August 28, 2002; granted service connection for a deep 
thigh scar of the left leg as a residual of a gunshot wound 
and assigned an initial 10 percent rating; granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating; and, confirmed and continued a 
previously denied claim for entitlement to a TDIU.  

The veteran's Notices of Disagreement, received at the RO in 
March 2003 and June 2003 disagreed with the initial ratings 
assigned for the service-connected PTSD, bilateral hearing 
loss and left thigh scar, and disagreed with the denial of a 
TDIU.  The RO issued a Statement of the Case (SOC) in March 
2004, and the veteran perfected his appeal with the 
submission of a timely substantive appeal (VA Form 9), which 
was received at the RO in April 2004.  The veteran asserted 
that his hearing loss should be rated as 10 percent 
disabling, and his left thigh scar(s) should be rated as 20 
percent disabling.  

Before the case was certified to the Board on appeal, the RO 
issued a rating decision in October 2007 that essentially 
satisfied the veteran's claim as to the issue of entitlement 
to a compensable rating for the service-connected bilateral 
hearing loss and entitlement to an initial rating in excess 
of 10 percent for the service-connected left thigh scar.  
More specifically, the October 2007 rating decision severed 
service connection for bilateral hearing loss on the basis of 
clear and unmistakable error in a prior rating decision; but, 
in turn, granted service connection for left ear hearing loss 
with an initial rating of 10 percent.  The 10 percent rating 
satisfies the veteran's request.

Similarly, the October 2007 rating decision established a 
separate grant of service connection for a posterior left 
upper thigh scar as a residual of a gunshot wound, and 
assigned a 10 percent rating.  This grant of service 
connection and assignment of the 10 percent rating is in 
addition to the already service-connected deep anterior thigh 
scar as a residual of the gunshot wound, which is also rated 
as 10 percent disabling.  Thus, the combined rating for the 
scars of the left thigh is 20 percent, satisfying the 
veteran's appeal as to that issue.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
service-connected PTSD has been manifested by a level of 
impairment that more nearly approximates that of occupational 
and social impairment with deficiencies in most areas such as 
judgment, thinking and mood, due to such symptoms as:  
suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective work and social relationships.  

2.  The service-connected anxiety disorder has never been 
shown to produce total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  





CONCLUSION OF LAW

The schedular criteria for the assignment of a 70 percent 
rating, but not higher, for the service-connected PTSD have 
been met since the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, including 
Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection for PTSD, and the relative duties of VA 
and the claimant to obtain evidence.  

The veteran is challenging the initial 50 percent rating 
assigned following the grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Thus, 
VA's duty to notify in this case has been satisfied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, the RO subsequently provided the 
veteran with March 2004, and March 2006 letters that 
specifically advised the veteran regarding the assignment of 
disability ratings and effective dates.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of his disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  The veteran 
submitted a statement in June 2007 indicating that he had no 
more evidence to submit regarding his claims.  Additionally, 
the veteran has demonstrated his understanding of the 
evidentiary requirements, in part, by opining that the 
criteria for the assignment of a 70 percent rating were met 
in his case.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Notably, the veteran, his spouse, and his accredited 
representative all agreed in various correspondence to the RO 
during the appeal period, that the veteran's service-
connected PTSD would be adequately rated at 70 percent 
disabling.  In light of the favorable nature of the Board's 
decision on the issue of entitlement to an initial rating in 
excess of 50 percent for the service-connected PTSD, there is 
no prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.

II.  Increased Ratings

The veteran seeks an initial rating in excess of 50 percent 
for the service-connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Since the initial grant of service connection, the veteran's 
PTSD has been assigned a 50 percent rating.  When the veteran 
appeals the initial rating assigned for a service-connected 
disability, consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected PTSD has been rated under 
Diagnostic Code 9411 which governs ratings for PTSD, based on 
the regulations set forth in 38 C.F.R. § 4.126 and § 4.130, 
the General Rating Formula for Mental Disorders.

Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for a mental disorder 
where the veteran exhibits occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].  A GAF score of 41-50 denotes serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).  

The totality of the record reflects that the veteran's PTSD-
related symptoms and corresponding Global Assessment of 
Functioning (GAF) scores have remained fairly consistent 
since the effective date of service connection, and the 
veteran has undergone some periods where there is an acute 
increase in symptoms.  Overall, however, the symptoms since 
service more nearly approximate the criteria for the 
assignment of a 70 percent rating.  

VA mental health records from the psychiatry clinic in 2002 
reveal that the veteran was assessed on a monthly basis.  In 
April 2002, the veteran reported a fear of losing control, 
depression and anxiety, sleep disturbance, a lack of interest 
in anything, poor self-esteem weight gain, and nightmares.  
The diagnosis included probable PTSD, and the Global 
Assessment of Functioning (GAF) was 58.  

Between April 2002 and August 2002, the veteran reported many 
of the same symptoms, and, in addition indicated that he had 
suicidal thoughts.  GAF scores were decreasing to under 50.  

A November 2002 VA examination noted depression, sleep 
disturbance, intrusive thoughts, nightmares, multiple 
avoidance symptoms, panic attacks, a marked diminished 
interest in significant activities including national 
holidays, and even his own birthday.  The veteran reported an 
inability to respond emotionally to his wives and difficulty 
feeling or expressing love and caring.  The veteran had 
attempted suicide.  The diagnosis was PTSD, chronic, severe.  
GAF was 40.  The examiner indicated that the veteran had 
"significant symptoms of PTSD, which appear to indicate that 
his impairment from that condition is severe."  

In support of the veteran's claim, his wife, a psychiatrist, 
provided correspondence to the RO outlining some of the 
abnormal PTSD-related behavior that the veteran had 
experienced in recent years.  The veteran's wife indicated 
that the veteran was hypervigilant, noise sensitive, anxious 
to a painful degree, very paranoid at times, unable to sleep 
due to anxiety and nightmares, so depressed as to be 
vegetative, so anxious as to be irrational, unable to 
tolerate crowds or function in public situations.  The 
veteran's wife noted that prior to his unemployment the 
veteran became so stressed that he had a complete emergency 
fighting pack prepared and laid out in the closet complete 
with guns, knives, and a night vision scope because he was 
convinced that they would be attacked by thugs in their town.  
Additionally, she explained that it was not uncommon to find 
the veteran on the roof of the house for hours at night 
watching for intruders.  

VA examination in November 2003 noted the same consistent 
complaints expressed at prior examinations.  The findings on 
mental status examination were also essentially consistent 
with previous reports.  The diagnosis was chronic PTSD, major 
depressive disorder, with a GAF of 40, currently and during 
the prior year.  

VA outpatient mental health records from February 2003 to 
March 2005 note treatment for PTSD on a fairly regular basis.  
Chronic, severe PTSD with a GAF score range in the low to mid 
40's was consistently shown throughout this time period.  

VA outpatient mental health records from May 2005 through 
September 2006 show an assessment of chronic, severe PTSD 
with GAF scores ranging from 40 to 42.  In late 2006 and 
early 2007, GAF scores were between 40 and 44.  

In addition to the consistency of the GAF scores, the 
veteran's PTSD symptoms also remained fairly consistent.  At 
VA examination in April 2007, the veteran continued to 
complain of a poor relationship with his spouse, and no 
involvement in the community.  He had no friends.  The 
veteran reported multiple suicide attempts, and poor impulse 
control.  Although the veteran was appropriately dressed and 
cooperative, his psychomotor activity was lethargic and his 
affect was constricted.  Mood was dysphoric and he was easily 
distracted.  The veteran was oriented to person, time and 
place, and there were no persistent delusions.  The veteran 
reported sleep impairment, particularly because of 
nightmares.  The veteran had panic attacks and passive 
homicidal thoughts, although he did not exhibit inappropriate 
behavior at the examination.  Recent and remote memory was 
mildly impaired.  The veteran had avoidance, markedly 
diminished interest or participation in significant 
activities, feeling of detachment or estrangement from 
others, restricted range of affect, a sense of a 
foreshortened future, and persistent symptoms of increased 
arousal including difficulty falling or staying asleep, 
irritability or outbursts of anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  These 
symptoms are daily, frequent and chronic.  The diagnosis was 
PTSD, severe and chronic, with depressed features.  The GAF 
was 41, and the examiner commented that the GAF of 41 had 
been consistent over the prior two years, but it had gotten 
as low as 20.  The psychologist indicated that there was 
total occupational and social impairment due to PTSD signs 
and symptoms.

Based on the foregoing medical evidence, the criteria for the 
assignment of a 70 percent rating, but no higher, are more 
nearly approximated.  The veteran contemplates suicide often, 
he has three failed marriages, exhibits impaired impulse 
control, has difficulty adapting to stressful circumstances, 
and has near continuous depression and/or panic.  Despite 
being consistently well-groomed, oriented in all spheres, and 
displaying good hygiene on examination, the veteran's 
emotional instability is severe, as reflected in the level of 
depression, isolation, anxiety, irritability, frequency of 
nightmares, and lack of interest in almost everything.  The 
veteran's prominent symptoms include severe anxiety, 
depression, impaired impulse control, chronic (near-
continuous) panic, paranoia, reclusiveness, and anger.  As 
noted in various medical records in the claims file, the 
veteran has no friends, and often reports marital discord.  
In other words, the veteran has difficulty in adapting to 
stressful circumstances, and has an inability to maintain 
effective relationships.  The veteran's Global Assessment of 
Functioning (GAF) scores have ranged from 20 to the mid-50's, 
but averaged in the low 40's, representing a severe to 
moderately severe disability picture.  This scenario 
represents definite social impairment with deficiencies in 
most areas.  

Although mindful of the April 2007 psychologists opinion that 
the veteran had total occupational and social impairment due 
to PTSD signs and symptoms, the objective findings on 
examination do not support the assignment of a 100 percent 
rating.  For example, the veteran remains married to his 
fourth wife, and has a fair relationship with at least one of 
his kids.  The veteran has always been able to interact 
appropriately during examinations, and he has provided 
meaningful and coherent statements to the RO regarding his 
disabilities.  Although he prefers to go to the store early 
to avoid crowds, he nevertheless is able to leave the home 
and shop.  Moreover, the evidence of record has never shown 
gross impairment in thought processes, persistent delusions 
or hallucinations, an inability to perform activities of 
daily living, or disorientation.  Furthermore, there does not 
appear to be a period since the effective date of service 
connection during which the veteran sought in-patient 
treatment for his PTSD.  

The overall level of severity of the veteran's PTSD has more 
nearly approximated the criteria for the assignment of a 70 
percent rating since the effective date of service 
connection, exhibiting occupational and social impairment 
with deficiencies in most areas, such as family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  

Specifically, there is no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or an inability to perform 
activities of daily living.  The veteran is not disoriented 
to time or place.  Finally, the veteran the veteran has no 
trouble recalling names of close relatives, occupation or his 
own name.  

Given the facts in this case, the criteria for the assignment 
of a 70 percent rating, but not higher, have been met in 
accordance with the provisions of Diagnostic Code 9413, since 
the effective date of service connection.  

Consideration has been given to whether the veteran was 
entitled to "staged" ratings for the service-connected PTSD 
as prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The overall totality of the evidence of record 
does not establish that the service-connected disability has 
been 100 percent disabling at any time during the appeal 
period.  


ORDER

An initial schedular rating of 70 percent, but not higher, 
for the service-connected PTSD is granted, subject to the 
regulations controlling to disbursement of VA monetary 
benefits.  


REMAND

The veteran asserts that he is unable to obtain or maintain 
gainful employment due to his service-connected disabilities.  

The Social Security Administration has already established 
that the veteran is unemployable due to his non-service-
connected Meniere's disease, as well as PTSD.  The RO denied 
the veteran's TDIU claim based on findings in various 
examination reports, including examinations conducted in 
conjunction with the veteran's Social Security Disability 
claim indicating that the veteran was unemployable due to his 
non-service-connected Meniere's disease.  The RO essentially 
deemed that finding as tantamount to saying his PTSD and 
gunshot wound residuals, if considered independently, would 
not preclude employment.  The record, however, contains no 
basis for this assumption.  

Despite the Social Security Administration's determination, 
VA still has an obligation to determine whether the veteran's 
service-connected disabilities, alone, also render the 
veteran unemployable.  In other words, the RO's analysis 
stopped after it was determined that a non-service-connected 
disability rendered the veteran unemployable.  That 
notwithstanding, the question of whether the veteran's 
service-connected disabilities also render the veteran 
unemployable, independent of the Meniere's disease, still 
remains unanswered, and must be addressed in order to fairly 
adjudicate the merits of the TDIU claim.  VA has a duty to 
supplement the record by obtaining an examination, which 
includes an opinion as to what, if any, affect the veteran's 
service-connected disabilities have on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1995).  There is no such 
medical opinion of record.  Accordingly, remand is required 
for a VA examination.

Given that the veteran has severe service-connected PTSD, as 
well as service-connected residuals of gunshot wounds, with 
nerve damage and pain in his left leg, a determination must 
be made as to whether the veteran is unemployable solely due 
to his service-connected disabilities, particularly 
considering that he has multiple service-connected 
disabilities with a combined rating of over 70 percent.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
comprehensive VA examination to determine 
whether the current severity of his 
service-connected disabilities, especially 
the PTSD and gunshot wound residuals, 
precludes substantial gainful employment.  
The claims folder must be forwarded to the 
examiner for review in connection with the 
examination.  In particular, the examiner 
should (a) comment generally on the 
functional and industrial impairment 
caused by the service-connected 
disabilities, (b) determine the extent to 
which each impairment contributes to the 
veteran's employability or 
unemployability, and (c) indicate whether 
the service-connected disabilities 
together result in the veteran's 
unemployability, without consideration of 
the effect on employment caused by the 
non-service-connected Meniere's disease.

2.  After the completion of the foregoing 
development, and any other development 
deemed necessary to determine whether the 
veteran is employable in more than 
marginal employment due solely to his 
service-connected disabilities, 
readjudicate the claim for a TDIU.  If the 
benefit sought on appeal remains denied, 
furnish the veteran a supplemental 
statement of the case and after allowing 
an appropriate time to respond, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


